Exhibit 16.1 Patrizio & Zhao, LLC Certified Public Accountants and Consultants 322 Route 46 West Parsippany, NJ 07054 Tel:(973) 882-8810 Fax: (973) 882-0788 www.pzcpa.com January 28, 2011 Securities and Exchange Commission treet, NE Washington, D.C. 20549 Commissioners: We have read and agree with the comments contained in Item 4.01 to Form 8-K of NewEra Technology Development Co., Ltd., dated January 28, 2011, as they relate to our firm.We consent to the inclusion of this letter to be filed as Exhibit 16.1 in the Form 8-K. Regards, Patrizio & Zhao, LLC Certified Public Accountants and Consultants Parsippany, New Jersey January 28, 2011
